FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 06-10401
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-05-00033-DFL
KAE CHAI SAETEURN,
                                             OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
          for the Eastern District of California
         David F. Levi, District Judge, Presiding

                  Argued and Submitted
         June 11, 2007—San Francisco, California

                  Filed October 15, 2007

 Before: Michael Daly Hawkins, A. Wallace Tashima, and
             Carlos T. Bea, Circuit Judges.

                   Opinion by Judge Bea




                           14003
                 UNITED STATES v. SAETEURN            14005


                        COUNSEL

Daniel J. Broderick, Federal Defender, Timothy Zindel,
Assistant Federal Defender, Sacramento, California, for the
defendant-appellant.

McGregor W. Scott, United States Attorney, Anne E. Pings,
Kyle Riordan, Assistant United States Attorneys, Sacramento,
California, for the plaintiff-appellee.
14006                 UNITED STATES v. SAETEURN
                                OPINION

BEA, Circuit Judge:

   This case deals with sentencing practice. Specifically, is the
sentencing judge required to resolve disputes regarding facts
recited in the Presentence Investigation Report (“PSR”),1
when those facts do not affect the term of imprisonment
imposed, but may affect how the sentence is served, including
a possible early release from prison? We hold that there is no
such requirement upon the sentencing judge. We also con-
sider whether the sentencing judge imposed a reasonable sen-
tence in this case. We conclude that he did.

                                      I.

   Kae Chai Saeteurn was indicted on several narcotics
offenses, including one count of conspiracy to distribute 3,4-
Methylenedioxymethamphetamine HCL (“MDMA”)2 in vio-
lation of 21 U.S.C. §§ 841(a)(1)3 and 8464; one count of distri-
bution of MDMA in violation of 21 U.S.C. § 841(a)(1); and
one count of possession with intent to distribute MDMA in
violation of 21 U.S.C. § 841(a)(1). Saeteurn entered a plea of
guilty to the count of conspiracy to distribute MDMA and the
count of possession with intent to distribute MDMA. The dis-
trict court sentenced Saeteurn to 63 months in prison followed
by a 36-month term of supervised release.
  1
     Pursuant to Federal Rule of Criminal Procedure 32(i)(3)(B).
  2
     MDMA is commonly known as “ecstasy.”
   3
     21 U.S.C. § 841(a)(1) provides in pertinent part: “[I]t shall be unlawful
for any person knowingly or intentionally—(1) to manufacture, distribute,
or dispense, or possess with intent to manufacture, distribute, or dispense,
a controlled substance . . . .”
   4
     21 U.S.C. § 846 provides: “Any person who attempts or conspires to
commit any offense defined in this subchapter shall be subject to the same
penalties as those prescribed for the offense, the commission of which was
the object of the attempt or conspiracy.”
                    UNITED STATES v. SAETEURN                   14007
                     A.    Underlying Crime

   Saeteurn’s conviction was a result of his distribution of
MDMA and cocaine in the Sacramento area. Before
Saeteurn’s indictment, agents from the Drug Enforcement
Administration (“DEA”) conducted an investigation of
Saeteurn’s co-defendant John Kim. A confidential source had
identified Kim as a seller of MDMA and cocaine in the Sacra-
mento area. The investigation also identified Randel Santos,
Lina Pak, and Saeteurn as Kim’s associates in the distribution
of controlled substances.

   During the DEA’s investigation, the confidential source
and an undercover officer purchased MDMA pills from Kim
and Santos on a number of occasions.5 On one occasion, Pak
delivered approximately 1,000 pills the undercover officer
had purchased from Kim and Santos. Pak later identified
Saeteurn as the supplier of these pills. On another occasion,
Kim and Santos were arrested while delivering 3,000 MDMA
pills to the undercover officer. Kim agreed to assist officers
in arresting others involved in selling MDMA and called
Saeteurn, asking him to supply Kim with 3,000 MDMA pills.
Officers arrested Saeteurn when he arrived to provide Kim
with the 3,000 MDMA pills.

  Kim, Santos, Pak, and Saeteurn all pleaded guilty the same
day. The district court sentenced all co-defendants at the
same sentencing hearing.

                    B.    Sentencing Hearing

  Before the sentencing hearing, the probation officer pre-
pared a PSR, which calculated a sentencing range for
Saeteurn of 78 to 97 months’ imprisonment based on the now-
advisory Sentencing Guidelines (“Guidelines”). The PSR rec-
  5
    We describe these occasions because Saeteurn claims the trial judge
relied on them at sentencing.
14008                   UNITED STATES v. SAETEURN
ommended a sentence of 78 months.6 PSR at 19. The PSR
listed Saeteurn’s citizenship status as “Legal permanent resi-
dent.”

   Saeteurn contested his citizenship status listed in the PSR
at the sentencing hearing. Saeteurn claimed he automatically
became a United States citizen when his mother became a cit-
izen on December 4, 1996, because he was a minor child at
the time.7 The district court expressed doubt as to whether it
was “in a position to resolve” that “legal question.” Instead of
resolving the contested issue, the district court ordered that
the PSR be amended to state that Saeteurn was either a “legal
permanent resident or citizen.” The issue is important to
Saeteurn because his counsel believed that it would affect the
place where Saeteurn would be designated to serve his 63-
month sentence, whether he would be eligible to participate
in certain rehabilitative programs, and whether he would be
eligible for early release from prison, but not from supervised
release, upon successful completion of those programs.

  The court sentenced Kim to 60 months’ imprisonment,
Santos to 72 months’ imprisonment, Saeteurn to 63 months’
  6
     At the sentencing hearing, the district court sustained Saeteurn’s objec-
tion to the probation officer’s calculation of the base offense level under
the Guidelines. Calculated correctly, Saeteurn’s offense level was 25, not
the 27 suggested by the probation officer. Hence the recommended Guide-
line range was 63-78 months, not the 78-97 months suggested by the pro-
bation officer’s erroneous calculation. The judge made these corrections.
There is no appeal from these calculations.
   7
     In support of this contention, Saeteurn submitted a copy of his moth-
er’s certificate of naturalization and a letter containing the opinion of a pri-
vate immigration attorney that Saeteurn became a citizen when his mother
was naturalized. The attorney stated:
      I am advised that the probation office declined to describe
      [Saeteurn] as a citizen because I had applied for a certificate of
      citizenship on his behalf . . . . As a matter of fact and law, how-
      ever, Mr. Saeteurn has been a citizen of the United States for
      nearly 10 years. It is his certificate rather than his citizenship that
      is “pending.”
                    UNITED STATES v. SAETEURN                   14009
imprisonment, and Pak to 37 months’ imprisonment. While
the court considered the 18 U.S.C. § 3553(a) factors for each
defendant, the court also noted that it wanted to avoid dispar-
ity in sentencing among the co-defendants given their respec-
tive roles in the conspiracy.

   Saeteurn timely appealed his sentence, raising two chal-
lenges. First, Saeteurn asserts that the district court failed to
comply with Federal Rule of Criminal Procedure 32(i)(3)(B)
by not resolving Saeteurn’s objection to his citizenship status
in the PSR. Second, Saeteurn asserts that the district court
misapplied 18 U.S.C. § 3553(a)(6) by attempting to achieve
parity in sentencing amongst his co-defendants and thus
imposed an unreasonable sentence on Saeteurn. We have
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C.
§ 3742(a), and we reject both assertions.

                                  II.

   We review de novo the district court’s compliance with
Federal Rule of Criminal Procedure 32. United States v.
Thomas, 355 F.3d 1191, 1194 (9th Cir. 2004). We review a
district court’s sentence for reasonableness in light of the sen-
tencing factors set forth in 18 U.S.C. § 3553(a). United States
v. Cantrell, 433 F.3d 1269, 1278 (9th Cir. 2006). The
Supreme Court has recently clarified that we may attach a
presumption of reasonableness to sentences falling within the
Guidelines range. Rita v. United States, 127 S. Ct. 2456,
2462-68 (2007).

                                 III.

   [1] We first consider Saeteurn’s assertion that the district
court failed to comply with Federal Rule of Criminal Proce-
dure 32(i)(3)(B) by failing to resolve the factual dispute sur-
rounding his citizenship status.8 Rule 32(i) provides, in
relevant part:
  8
   Saeteurn lodged a proper objection to this portion of the PSR at his
sentencing hearing.
14010                UNITED STATES v. SAETEURN
      (3) At sentencing, the court:

          ....

          (B) must—for any disputed portion of the
          presentence report or other controverted
          matter—rule on the dispute or determine
          that a ruling is unnecessary either because
          the matter will not affect sentencing, or
          because the court will not consider the mat-
          ter in sentencing; and

          (C) must append a copy of the court’s
          determination under this rule to any copy of
          the presentence report made available to the
          Bureau of Prisons.

Fed. R. Crim. P. 32(i)(3)(B), (C). On past occasions, we have
held that “[s]trict compliance with the rule is required.”
United States v. Garfield, 987 F.2d 1424, 1428 (9th Cir. 1993)
(citing United States v. Fernandez-Angulo, 897 F.2d 1514,
1516 (9th Cir. 1990) (en banc)). “If the district court has
failed to make the requisite findings, this court must vacate
the sentence and remand for resentencing.” Id. However, “[i]f
the district court chooses not to rely upon a disputed factual
statement in the PSR, it need not resolve the dispute, but it
must clearly state that the disputed fact was not taken into
account in finding the enhancement appropriate.” United
States v. Carter, 219 F.3d 863, 867 (9th Cir. 2000). Although
we agree with Saeteurn that the district court did not resolve
his objection,9 we disagree that such failure violated Rule
32(i)(3)(B). We reach this conclusion for three reasons.

  [2] First, although we have admittedly used broad language
  9
   The district court was not required to grant Saeteurn citizenship to
resolve his objection. Saeteurn was merely asking the court to make a fac-
tual determination based on the evidence Saeteurn presented the court.
                        UNITED STATES v. SAETEURN                      14011
in the past to describe the district court’s obligation to comply
with Rule 32(i)(3)(B), we have never considered a situation
where the disputed fact stated in the PSR has no effect on the
temporal term of the sentence the district court imposed.
Instead, each of our cases considering whether the district
court complied with the rule involved factual disputes under-
lying sentencing enhancements of prison time to be served
under the Guidelines. See, e.g., United States v. Leyva-
Franco, 311 F.3d 1194 (9th Cir. 2002) (per curiam ) (dispute
over whether the criminal conduct constituted aberrant behav-
ior, see U.S.S.G. § 5K2.20); United States v. Herrera-Rojas,
243 F.3d 1139 (9th Cir. 2001) (dispute over whether the
defendant had the intent to create a risk of death or serious
bodily injury, see U.S.S.G. § 2L1.1(b)(5)); Carter, 219 F.3d
863 (dispute over whether the defendant was a “manager” or
“supervisor,” see U.S.S.G. § 3B1.1); United States v. Stan-
dard, 207 F.3d 1136 (9th Cir. 2000) (dispute over the amount
of improper deductions taken in a tax fraud prosecution, see
U.S.S.G. § 2T1.3(a)).10
  10
    The case which arguably supports Saeteurn’s position is United States
v. Petitto, 767 F.2d 607 (9th Cir. 1985), overruled on other grounds by
Fernandez-Angulo, 897 F.2d 1514. In Petitto, we stated:
       We agree with [United States v.] Travis, [735 F.2d 1129, 1132-33
       (9th Cir. 1984),] for the primary purpose of [R]ule 32(c)(3)(D) is
       to ensure that the presentence report used by the Bureau of Pris-
       ons and the Parole Board be as accurate as possible. Unless the
       court makes explicit findings and attached them to the report,
       even if it finds a challenged allegation in the presentence report
       untrue, and does not rely on it for sentencing, prison or parole
       officials may subsequently receive the uncorrected report and
       rely on the false allegation in correctional or parole decisions.
       That possibility is precisely what [R]ule 32(c)(3)(D) seeks to pre-
       vent.
Id. at 610 (ending citations omitted). However, like the cases cited above,
Petitto involved a dispute that was directly relevant to the prison time to
be imposed at sentencing—the number of drug-purchasing trips the defen-
dant had made and the number of drug transactions in which he had been
involved, in a case in which the defendant had pleaded guilty to a drug
conspiracy and two counts of possession with intent to distribute. See id.
14012                 UNITED STATES v. SAETEURN
   [3] In this case, Saeteurn’s objection had no relevance to
the district court’s determination of the prison time of his sen-
tence. The only relevance of Saeteurn’s citizenship as listed
in the PSR is its potential effect on the Board of Prison’s
(“BOP”) post-sentencing decisions, such as where to house
Saeteurn and Saeteurn’s eligibility for prison programs and
early release from prison, but not necessarily from supervised
release. Because our cases which have applied Rule
32(i)(3)(B) are confined to factual disputes which affected the
temporal prison term of the sentence the district court
imposed, Saeteurn’s contention the district court violated the
rule in this case has no precedential support.

   Second, according to the Advisory Committee on Criminal
Rules (“Advisory Committee”), Rule 32(i)(3)(B) applies only
to matters that will affect the determination and imposition of
a correct sentence. It does not apply to disputes that will affect
only post-sentence decisions and the manner and location of
service of the sentence. As the Advisory Committee reported:

        [T]he Committee considered, but did not adopt, an
     amendment that would have required the court to
     rule on any “unresolved objection to a material mat-
     ter” in the presentence report, whether or not the
     court will consider it in imposing an appropriate sen-
     tence. The amendment was considered because an
     unresolved objection that has no impact on determin-
     ing a sentence under the Sentencing Guidelines may
     affect other important post-sentencing decisions. For
     example, the Bureau of Prisons consults the presen-

at 608-09. Not only was the above-quoted discussion about the “primary
purpose” of Rule 32 dicta unrelated to the sentencing dispute before this
court, but the case also involved an earlier version of Rule 32 which con-
tained much broader language than the current version in Rule 32(i)(3)(B).
See Fed. R. Crim. P. 32(c)(3)(D) (1983). The Advisory Committee
amended the Rule in part to make clear that the rule applies only to factual
disputes which affect the temporal term of sentence. See infra.
                      UNITED STATES v. SAETEURN                      14013
       tence report in deciding where a defendant will actu-
       ally serve his or her sentence of confinement. . . .

          To avoid unduly burdening the court, the Commit-
       tee elected not to require resolution of objections that
       go only to service of sentence . . . .

         If counsel objects to material in the presentence
       report that could affect the defendant’s service of
       sentence, the court may resolve the objection, but is
       not required to do so.

Fed. R. Crim. P. 32, Advisory Committee Notes, 2002
Amendments (emphasis added).

   [4] Thus, as the drafters of the rule have clearly explained,
Rule 32 does not require the sentencing judge to resolve dis-
putes that affect only the manner and location of service of
the sentence, and not the term imposed.11 Saeteurn’s dispute—
whether he is a U.S. citizen or a lawful permanent resident—
is a dispute regarding manner and location of service, rather
than term imposed.

   Finally, to require sentencing judges to resolve the many
factual issues that do not relate to the actual term of sentence
  11
    We look to Advisory Committee Notes when interpreting a federal
rule for “guidance and insight.” United States v. Vega, 188 F.3d 1150,
1154 n.4 (9th Cir. 1999); see, e.g., United States v. Curtin, 489 F.3d 935,
943 (9th Cir. 2007) (en banc) (examining the Advisory Committee Notes
to Federal Rule of Evidence 402 in determining what is relevant evi-
dence); Conlon v. United States, 474 F.3d 616, 625 & n.6 (9th Cir. 2007)
(discussing the Advisory Committee Notes to Federal Rule of Civil Proce-
dure 36(b) in determining that a district court’s failure to consider the two
factors set forth in the rule for allowing a party to withdraw an admission
constitutes an abuse of discretion); United States v. Nguyen, 465 F.3d
1128, 1131-32 (9th Cir. 2006) (looking to the Advisory Committee Notes
accompanying Federal Rule of Evidence 803(22)). Accordingly, the Advi-
sory Committee’s discussion of the scope of Rule 32(i)(3)(B) is relevant
here.
14014                 UNITED STATES v. SAETEURN
to be imposed would create a hazard to navigation for sen-
tencing judges. For example, Saeteurn contends that the inac-
curacy in his PSR will affect his eligibility for early release
because the BOP does not release non-citizens early. How-
ever, prison programs and policies may change from time to
time; requiring sentencing judges to determine which disputed
facts might affect a prisoner’s eligibility for early release, and
then to resolve those disputes, would force sentencing judges
to anticipate and resolve disputes beyond normal judicial
reach. Although we are aware that prisoners have a right to be
considered for early release, see, e.g., Serrato v. Clark, 486
F.3d 560, 565-67 (9th Cir. 2007); Cort v. Crabtree, 113 F.3d
1081, 1085 (9th Cir. 1997), facts which might affect such
consideration are properly resolved through administrative
determination by the BOP or, if necessary, through a habeas
petition brought pursuant to 28 U.S.C. § 2241. See Lopez v.
Davis, 531 U.S. 230, 236-45 (2001) (considering a § 2241
petition brought by a prisoner who challenged the BOP’s
determination that he was not eligible for early release).12 As
Serrato, Cort, and Lopez illustrate, federal courts sitting in
habeas corpus jurisdiction are ready and able to resolve dis-
putes concerning a prisoner’s eligibility for early release.

   [5] In sum, although the district court did not resolve
Saeteurn’s objection to his citizenship status as listed on the
PSR, the district court’s failure to do so did not violate Rule
32(i)(3)(B), which is limited to factual disputes which affect
the temporal term of the sentence the district court imposes.
Accordingly, we reject Saeteurn’s first assertion.
  12
     Thus, even if the BOP has no administrative procedure for resolving
inaccuracies in the PSR, Saeteurn has the ability to bring a § 2241 habeas
petition in which he may challenge his confinement. In Lopez, the prisoner
was not required first to challenge the BOP’s determination in an adminis-
trative proceeding before filing his habeas petition. The Court explained
that the prisoner filed his habeas petition directly upon learning he was
ineligible for early release. 531 U.S. at 236-27. We are satisfied that a
habeas petition brought pursuant to § 2241 is sufficient to safeguard a pris-
oner’s right to be considered eligible for early release.
                   UNITED STATES v. SAETEURN               14015
                              IV.

   [6] Saeteurn next asserts that the district court misconstrued
and then misapplied 18 U.S.C. § 3553(a)(6), which allows
courts in determining a sentence to consider “the need to
avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar
conduct.” Saeteurn claims the district court misapplied
§ 3553(a)(6) by comparing Saeteurn to his co-defendants and
focusing on parity amongst co-defendants when sentencing
Saeteurn to 63 months’ incarceration—a sentence at the bot-
tom of the Guidelines recommended 63-78 month range in
Saeteurn’s case. We construe Saeteurn’s claim on appeal to be
that the district court’s misapplication of § 3553(a)(6) resulted
in an unreasonable sentence. See United States v. Marcial-
Santiago, 447 F.3d 715, 717-19 (9th Cir. 2006) (reviewing a
challenge to a sentence on the basis that the district court
failed adequately to consider § 3553(a)(6) for reasonable-
ness).

   [7] Our sister circuits generally agree that “Congress’s pri-
mary goal in enacting § 3553(a)(6) was to promote national
uniformity in sentencing rather than uniformity among co-
defendants in the same case.” United States v. Parker, 462
F.3d 273, 277 (3d Cir. 2006); see also United States v.
Boscarino, 437 F.3d 634, 638 (7th Cir. 2006) (“[T]he kind of
‘disparity’ with which § 3553(a)(6) is concerned is an unjusti-
fied difference across judges (or districts) rather than among
defendants to a single case.”). However, our review of the
sentencing transcript shows that the district court’s primary
purpose in comparing the defendants during sentencing was
not to achieve sentence parity amongst the co-defendants, but
to ascertain each defendant’s role in the drug conspiracy.
Indeed, the sentencing transcript in this case shows the sen-
tencing judge carefully and conscientiously applied the
§ 3553(a) factors to impose a reasonable sentence.

   [8] Section 3553(a)(1) expressly allows courts to consider
“the nature and circumstances of the offense and the history
14016              UNITED STATES v. SAETEURN
and characteristics of the defendant” in imposing a sentence.
Here, the district court’s primary purpose in comparing the
co-defendants was to ascertain “the nature and circumstances
of the offense” for each defendant in accordance with
§ 3553(a)(1). For example, the district court explained that it
called the cases together for sentencing so that it could “con-
sider the different roles and culpability that each of the defen-
dants had in this case, because that is, in [the court’s] view,
how 3553(a) applies here, in particular the nature and circum-
stances of the offense and the history and characteristics of
the defendant.” (emphases added).

   [9] The court’s attempt to ascertain the nature and circum-
stances of each defendant’s crime and sentence accordingly is
illustrated by the court’s comparison of Saeteurn and Santos:

       I will tell you that I’m contemplating a 72-month
    sentence for Mr. Saeteurn, because I see these two
    [Saeteurn and Santos] as being roughly comparable,
    although I think Mr. Saeteurn is more culpable
    because he’s the supplier of a very large quantity of
    MDMA, and also there’s some personal characteris-
    tics here which are troubling, notwithstanding the
    post-arrest turnaround.

                             ***

    . . . I think usually we think of the supplier as being
    the more culpable, and I think we make an assump-
    tion that somebody who can supply large quantities
    to one person is probably supplying large quantities
    to other people as well.

      So in terms of who’s responsible ultimately for
    spreading the drug out onto the street, it’s the person
    who has the most access to the drugs who’s provid-
    ing them and probably making the most money.
                  UNITED STATES v. SAETEURN               14017
Such comparison, we think, was not to achieve sentencing
parity amongst co-defendants but to ascertain exactly what
role each defendant had played in the drug conspiracy and
impose a correct sentence in light of each defendant’s relative
culpability.

   That there can be no doubt the court sought to impose a
reasonable sentence in light of the § 3553(a) factors is further
illustrated by the court’s examination of Saeteurn’s personal
history and characteristics:

    But I also have to take into consideration the fact
    that Mr. Saeteurn abused his domestic partner, that
    he was in the criminal justice system in 2004, which
    was right before the event here. That was surely the
    time to turn his parenting skills around, if there was
    one. He didn’t do that then. He has no high school
    diploma. He had an other than honorable discharge
    from the Navy. Not a lot has been going on for Mr.
    Saeteurn, and he is a major supplier here in this case
    of MDMA. These are thousand-pill quantities, which
    unless you can inform me differently, seems like a
    lot of a drug.

Before imposing Saeteurn’s sentence, the court again care-
fully explained Saeteurn’s personal history and his specific
role in the offense.

       I must say, I came in here with the intention of
    sentencing Mr. Saeteurn to a 72-month sentence, but
    I listened to what’s been said, and I think it’s fair to
    make a distinction between Mr. Saeteurn and Mr.
    Santos, primarily because of their criminal history.
    To a lesser degree, because of [Saeteurn’s post-arrest
    rehabilitation].

      I have to say, Mr. Saeteurn, I hope you turned
    your life around. But whereas your attorney is justi-
14018             UNITED STATES v. SAETEURN
    fiably focused on what’s happened to you since your
    arrest and makes argument from that, and while I’ve
    taken that into consideration, I’m taking a somewhat
    broader view of you. You have not been a good
    father. You have not been a good boyfriend. You
    have not been a good employee. You have not been
    a good soldier. You have not been a good student.
    And if you’re going to start being these good things,
    you’re going to have to do them for more than a year
    and a half while you’re waiting for sentence. You’re
    going to have to do it when you get back out from
    prison, when life is hard again and it takes real effort
    for you to get ahead, and where you’re tempted to do
    things that you shouldn’t do. You do have a drug
    addiction, and if you don’t acknowledge that, then
    you’re going to be back in front of me again. But I’m
    going to take into consideration the fact that you are
    doing so much better now, which suggests that you
    can do better when you are under supervision, and
    that you do have a criminal history which is only in
    Category II.

       I do think your role here was a serious one, which
    is why I am finding that a 63-month sentence is the
    correct sentence, that’s sufficient. The only question
    in my mind is whether it is in fact sufficient. But I
    will go along with the government and your attorney
    in considering it is sufficient to achieve the purposes
    of sentencing under 3553(a).

       I’ve taken into consideration the guidelines, all of
    the factors in 3553(a), the sentences that I’ve already
    imposed as to the codefendants given their different
    roles and postures in this case, and I find that a 63-
    month sentence is the correct sentence under
    3553(a).

(emphasis added).
                  UNITED STATES v. SAETEURN               14019
   [10] Given the court’s clear attempts to ascertain Saeteurn’s
individual culpability in the drug conspiracy, the court’s spe-
cific examination of Saeteurn’s personal history, and the
court’s sentence at the bottom of the Guidelines recommended
range, we are satisfied this sentence was reasonable. Cf. Rita,
127 S. Ct. at 2469-70; Marcial-Santiago, 447 F.3d at 719
(holding that even if the district court misapplied
§ 3553(a)(6), the sentence was reasonable because “the court
imposed sentences that are within the Guidelines ranges. The
district court gave thoughtful attention to factors recognized
in § 3553(a) and exercised sound discretion to ensure that the
punishment fit the crime and the circumstances of the appel-
lants.”).

  AFFIRMED.